180 F.2d 578
Harold Duane BEAVERS, Appellant,v.W. Frank SMYTH, Superintendent of the State Penitentiary, Richmond, Virginina, Appellee.
No. 6039.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1950.
Decided March 10, 1950.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; Sterling Hutcheson, Judge.
Harold Duane Beavers, pro se, on brief.
Henry T. Wickham, Assistant Attorney General of Virginia (J. Lindsay Almond, Jr., Attorney General of Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This appeal is dismissed on the authority of Washington v. Smyth, 4 Cir., 167 F.2d 658, Edmondson v. Swenson, 4 Cir., 165 F.2d 432, and Bernard v. Brady, 4 Cir., 164 F.2d 881.


2
Appeal dismissed.